EXHIBIT 10.36

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Release”) is made and
entered into as of this 20th day of November, 2014 (the “Effective Date”) by and
between EVERTEC GROUP, LLC, a Puerto Rico limited liability company (the
“Company”), and Peter Harrington (the “Executive”).

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Termination of Employment. Effective the close of business on December 31,
2014 (the “Separation Date”), the Executive and the Company agree that the
Executive’s employment with the Company will terminate. Effective on the
Separation Date, the Executive shall resign from all positions he holds as an
officer and/or member of the board of directors or board of managers of EVERTEC,
Inc. (“Parent”) and any of its subsidiaries, including the Company (Parent and
its direct and indirect subsidiaries, including the Company, are hereinafter
referred to as the “Company Group”) and from all committees of any such board of
directors or board of managers. Executive’s salary and benefits will continue
from the Effective Date through the Separation Date in accordance with the terms
and conditions of the Employment Agreement. From the Effective Date through the
Separation Date, the Executive shall, to the extent requested by the board of
directors of Parent (the “Board”), assist in transition services and perform
only such tasks as may be assigned to him from time to time by the Chairman of
the Board. Absent such assistance or assignment, the Executive shall have no
right, individually, to bind, or act on behalf of, the Company Group. The
Executive agrees that he will not hereafter seek reinstatement, recall or
re-employment with the Company Group. The Executive further agrees that, in the
event he is employed by any company or other entity that is acquired by or
merged with any member of the Company Group, he shall resign from said
employment immediately upon the acquisition, and that should the Executive fail
or refuse to do so, the Company Group may terminate his employment and the
Executive shall have no recourse against the Company Group. The Executive
acknowledges that this Release constitutes the required notice of termination of
the Executive’s employment pursuant to Section 3.c of the Amended and Restated
Employment Agreement, by and between the Company and the Executive, dated
July 1, 2014 (the “Employment Agreement”).

2. Settlement Payment As a settlement payment, and contingent upon the
Executive’s reaffirmation of this Release on the Separation Date, the Company
shall provide the Executive with the following payments and benefits:

(i) A Christmas bonus in the amount of $26,650, to be paid in a lump sum when
Christmas bonuses are paid to other employees in Puerto Rico.

(ii) Accrued but unused vacation, if any, as of December 31, 2014, to be paid in
a lump sum on or before December 29, 2014.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) Accelerated vesting, to the earlier of the Effective Date or December 2,
2014, of the Executive’s option to purchase 93,334 shares of the Company’s
common stock.

(iv) A dividend adjustment payment in respect of the Executive’s stock option in
an amount equal to $63,933.79, to be paid in a lump sum on or before
December 29, 2014 or 7 days after this Release is ratified by Executive,
whichever is later.

(v) An annual bonus for the fiscal year ending December 31, 2014 calculated in
accordance with the EVERTEC Annual Performance Incentive Guidelines and in
accordance with the Employment Agreement, with the amount earned, if any, in
accordance with such Guidelines to be paid on or before December 29, 2014.

(vi) A lump sum payment of $1,300,000 on or before December 29, 2014 or 7 days
after this Release is ratified by Executive, whichever is later, in accordance
with Section 4(a)(ii) of the Employment Agreement.

(vii) The Executive may require, by written notice to the Company no later than
December 20, 2014, the Company to repurchase any of the Executive’s 324,322
shares of the Company’s common stock at a per share price equal to the average
closing price of the Company’s common stock during the 30-day period commencing
on October 21, 2014 and ending on November 19, 2014 (the “Market Price”). If the
Market Price is less than $21.00 per share, the payment under clause (vi) above
will be increased by an amount equal to the product of (A) the excess of $21.00
over the Market Price and (B) the number of shares repurchased and such amount
will be paid in a lump sum on or before January 2, 2015 or 7 days after this
Release is ratified by Executive, whichever is later.

(viii) The Executive may require, by written notice to the Company no later than
December 20, 2014, the Company to acquire his option to purchase 93,334 shares,
or any portion thereof, for an amount equal to the product of (A) the number of
shares acquired and (B) the excess, if any, of the Market Price over $4.83 per
share. If the Market Price is less than $21.00 per share, the payment under
clause (vi) above will be increased by an amount equal to the product of (A) the
excess of $21.00 over the Market Price and (B) the number of shares acquired and
such amount will be paid in a lump sum on or before January 2, 2015 or 7 days
after this Release is ratified by Executive, whichever is later.

(ix) Payment of COBRA premiums from January 1, 2015 through December 31, 2015,
should the Executive so elect COBRA continuation coverage; provided that the
payments will cease if the Executive obtains new employment.

(x) Reimbursement of up to $6,000 of attorneys’ fees that Executive incurs
relative to the negotiation and execution of this Release, subject to the
receipt by the Company of a detailed invoice outlining the fees incurred.

(xi) The Company shall assume the Executive’s apartment lease agreement and all
terms and conditions associated with the lease agreement effective January 1,
2015.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

The Company may withhold from all amounts payable under this Release such
federal, state, local and payroll taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(b) Continuing Rights. The Executive agrees that, except for the payments and
benefits set forth above, he (i) is not owed any amounts as reimbursement for
expenses incurred during the course of his employment, (ii) has been paid all
other compensation due to him, including but not limited to all salary, hourly
pay, overtime pay, bonuses, deferred compensation, incentives and all other
compensation of any nature whatsoever, and (iii) does not have any equity or
equity-based ownership interest in Parent or any other member of the Company
Group other than 324,322 shares of the Company’s common stock and an option to
purchase 93,332 shares of the Company’s common stock at an exercise price of
$4.83 per share. No other sums (contingent or otherwise) shall be paid to the
Executive in respect of his employment by the Company, and any such sums
(whether or not owed) are hereby expressly waived by the Executive.

(c) Continuing Entitlement. The Executive acknowledges that his continuing
entitlement to payments and benefits under this Paragraph 2 shall be conditioned
upon his continuing compliance with Paragraphs 1, 4, 6 and 9(a) of the Release
and any violation of Paragraphs 1, 4, 6 or 9(a) by the Executive shall terminate
the Company’s obligation to continue to make payments or provide benefits in
accordance with this Paragraph 2.

3. General Release. As a material inducement to the Company to enter into this
Release and in consideration of the payments to be made by the Company to the
Executive in accordance with Paragraph 2 above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Release and
having the right and opportunity to consult with his counsel, releases and
discharges each member of the Company Group, each of their respective
shareholders, officers, directors, supervisors, members, managers, employees,
agents, representatives, attorneys, insurers, divisions, affiliates, and all
employee benefit plans sponsored by or contributed to by any member of the
Company Group (including any fiduciaries thereof), and all related entities of
any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature whatsoever, that he ever had or now has
(through the Effective Date and, upon reaffirmation of this Release, through the
Separation Date), whether fixed or contingent, liquidated or unliquidated, known
or unknown, suspected or unsuspected, and whether arising in tort, contract,
statute, or equity, before any federal, state, local, or private court, agency,
arbitrator, mediator, or other entity, regardless of the relief or remedy;
provided, however, and subject to Paragraph 4below, the Release is not intended
to and does not limit the Executive’s right to file a charge or participate in
an investigative proceeding of a governmental agency. Without limiting the
generality of the foregoing, it being the intention of the parties to make this
Release as broad and as general as the law permits, this Release specifically
includes, but is not limited to, and is intended to explicitly release, any and
all subject matter and claims arising from or in connection with any alleged
violation by any of the Released Parties under the Employment Agreement or Title
VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1991 and
Executive

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

Order 11246, which prohibit employment discrimination based on race, color,
religion, sex, or national origin; the Age Discrimination in Employment Act of
1967 and the Older Workers Benefit Protection Act of 1990, which prohibit
employment discrimination because of age against individuals who are 40 years of
age or older; the Equal Pay Act, which prohibits sex-based wage discrimination
against men and women who perform substantially equal work in the same
establishment; the Americans with Disabilities Act of 1990 (ADA), which
prohibits employment discrimination against qualified individuals with
disabilities in the private sector, and in state and local governments; and
Sections 501 and 505 of the Rehabilitation Act of 1973, which prohibit federal
contractors to discriminate in employment against qualified individuals with
disabilities; the Genetic Information Nondiscrimination Act (GINA) of May 21,
2008, which prohibits discrimination against employees based on genetic
information; the Family and Medical Leave Act, which protects employees’ rights
to medical and family leave; the Uniformed Services Employment and Reemployment
Rights Act (USERRA); the Vietnam Era Veterans’ Readjustment Assistance Act of
1974 (VEVRAA); the Constitution of Puerto Rico, which prohibits discriminatory
treatment; Law 69 of July 6, 1985, which prohibits employment discrimination on
the basis of sex; Law 17 of April 22, 1988, which prohibits sexual harassment in
employment; Law 100 of June 30, 1959, as amended, which prohibits employment
discrimination based on age, race, color, sex, marital status, social or
national origin, social condition, political affiliation, political or religious
beliefs, or against an employee for being a victim or being perceived as a
victim of domestic violence, sexual aggression or stalking, or based on sexual
orientation or gender identity; Law 116 of December 20, 1991; Law 44 of July 2,
1985, which prohibits employment discrimination against qualified individuals
with disabilities or under any other local, state or federal law which prohibits
discrimination, harassment or retaliation; Act 139 of June 26, 1968 (SINOT); Act
45 of April 18, 1935 (State Insurance Fund); the Employee Retirement Income
Security Act of 1974 (ERISA); the Workers Adjustment Retraining and Notification
Act (WARN); the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);
the Federal Bankruptcy Act; the Insurance and the Civil Codes of Puerto Rico;
Law 80 of May 30, 1976; Law 379 (Days and Hours of Work); Law 96 of June 26,
1956 (Minimum Wage); Law 180 of July 27, 1998 (vacation and sick leave) and any
other federal, state or local (including Puerto Rico) laws, whether based on
statute, regulation or common law, providing workers’ compensation benefits;
restricting an employer’s right to terminate employees or otherwise regulating
employment; or enforcing express or implied employment contracts or requiring an
employer to deal with employees fairly or in good faith; providing recourse for
alleged wrongful discharge, harassment or discrimination, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, libel, slander,
defamation and similar or related claims and any other statutory claim, tort
claim, employment or other contract or implied contract claim, or common law
claim for wrongful discharge, breach of an implied covenant of good faith and
fair dealing, defamation, invasion of privacy, or any other claim, arising out
of or in connection with or involving his employment with the Company, the
termination of his employment with the Company, or involving any other matter,
including but not limited to the continuing effects of his employment with the
Company or termination of employment with the Company. The Executive further
acknowledges that he is aware that statutes exist that render null and void
releases and discharges of any claims, rights, demands, liabilities, action and
causes of action that are unknown to the releasing or discharging party at the
time of execution of the release and discharge. The Executive hereby expressly
waives,

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

surrenders and agrees to forego any protection to which he would otherwise be
entitled by virtue of the existence of any such statute in any jurisdiction
including, but not limited to, the Commonwealth of Puerto Rico. The waivers and
releases previously mentioned include any damages arising after the signature of
this document as a result of the continuous effect of any act or omission that
occurred before the signature of this document. Notwithstanding the foregoing,
this Release will not waive rights or claims that may arise after the Effective
Date, or the Ratification Date, if the Release is ratified by Executive, nor
will it apply to any rights of indemnification, contribution, or to be held
harmless, or to the coverage afforded by the Directors and Officers Policy,
which rights exist as of the Effective Date or the Ratification Date if the
Release is ratified by Executive. This Release will not waive any rights to
which the Executive is otherwise entitled with respect to his vested retirement
benefits. This release will not waive any right to enforce the terms of this
Release.

4. Covenant Not to Sue. The Executive, for himself, his heirs, executors,
administrators, successors and assigns agrees not to bring, file, claim, sue or
cause, assist, or permit to be brought, filed, or claimed any action, cause of
action or proceeding regarding or in any way related to any of the claims
described in Paragraph 3 hereof, and further agrees that this Release is, will
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding. If the Executive files a charge or participates in an
investigative proceeding of a governmental agency, or is otherwise made a party
to any proceedings described in Paragraph 3 hereof, the Executive will not seek
and will not accept any personal equitable or monetary relief in connection with
such charge or investigative or other proceeding.

5. Indemnification. The Executive will fully indemnify the Released Parties
against and will hold the Released Parties harmless from any and all claims,
costs, damages, demands, expenses (including without limitation attorneys’
fees), judgments, losses or other liabilities of any kind or nature whatsoever
arising from or directly or indirectly related to any or all of this Release and
the conduct of the Executive hereunder, including without limitation any
material breach or failure to comply with any or all of the provisions of this
Release.

6. Restrictive Covenants. The Executive acknowledges and agrees that he shall
continue to be bound by the covenants set forth in Sections 5 and 6 of the
Employment Agreement, which are hereby incorporated by reference.

7. Severability. If any provision of this Release shall be found by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, then
such provision shall be construed and/or modified or restricted to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
the Release so that, once modified, the Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

8. Waiver. A waiver by the Company of a breach of any provision of this Release
by the Executive shall not operate or be construed as a waiver or estoppel of
any subsequent breach by the Executive. No waiver shall be valid unless in
writing and signed by an authorized officer of the Company.

9. Miscellaneous Provisions.

a. Representation. The Executive represents and certifies that he has carefully
read and fully understands all of the provisions and effects of this Release,
has knowingly and voluntarily entered into this Release freely and without
coercion, and acknowledges that on November 6, 2014, the Company advised him to
consult with an attorney prior to executing this Release and further advised him
that he had forty-five (45) days (until December 21, 2014) within which to
review and consider this Release. Executive understands that he can waive the
45-day period to evaluate and consider this Agreement and that, if he signs this
Release in less time, he has done so voluntarily in order to obtain sooner the
benefits under this Release. The Executive is voluntarily entering into this
Release and no member of the Company Group nor any other Released Parties made
any representations concerning the terms or effects of this Release other than
those contained in the Release itself and the Executive is not relying on any
statement or representation by the Company or any other Released Parties in
executing this Release. The Executive is relying on his own judgment and that of
his attorney to the extent so retained. The Executive also specifically affirms
that this Release clearly expresses his intent to waive fraudulent inducement
claims, and that he disclaims any reliance on representations about any of the
specific matters in dispute.

b. Revocation. The Executive acknowledges that he has seven (7) days from the
date this Release is executed, and seven (7) days following the reaffirmation,
in which to revoke his acceptance of this Release, and this Release will not be
effective or enforceable until such seven (7)-day period has expired. To be
effective, any such revocation must be in writing and delivered to the Company’s
principal place of business, attn.: Arturo Díaz-Abramo, on or before the seventh
day after signing and must expressly state the Executive’s intention to revoke
this Release.

c. Return of Property. By signing this Release, the Executive affirms having
returned to the Company all of the Company’s property that is in the Executive’s
possession, custody or control, including, without limitation, (a) all keys,
access cards, credit cards, computer hardware (including but not limited to all
hard drives, diskettes, compact disks, DVDs, electronic storage devices, and
personal data assistants, and the contents of all such hardware, as well as any
passwords or codes or instructions needed to operate any such hardware),
computer software and programs, data, materials, papers, books, files,
documents, records, policies, client and customer information and lists,
marketing information, design information, specifications and plans, data base
information and lists, mailing lists, notes, and any other property or
information that the Executive has or had relating to the Company (whether those
materials are in paper, electronic or computer-stored form or in any other form
or medium), and (b) all documents and other property containing, summarizing, or
describing any Confidential Information, including all originals and copies. The
Executive affirms that he has not retained

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

any such property or information in any form, and will not give copies of such
property or information or disclose their contents to any other person. The
Executive agrees that any materials (as described in this Paragraph 9(c)) that
the Company provides to him after the Effective Date will be (a) used solely by
him to accomplish tasks assigned from time to time by the Chairman of the Board,
and (b) returned by him at any time at the request of the Company and, to the
extent it remains in his possession, custody or control, returned by him in its
entirety on the Separation Date. The Executive agrees to reaffirm on the
Separation Date that he has not retained any such property or information in any
form, and will not give such property or information or disclose their contents
to any other person.

10. Complete Agreement. This Release sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements or understandings,
whether oral or written, between the parties pertaining to actual or potential
claims arising from the Executive’s employment with the Company or the
termination of the Executive’s employment with the Company, including but not
limited to, the letter dated October 29, 2014, from Alicia Figueroa Llinás, the
Company’s counsel, to Meghan Siket, the Executive’s counsel; provided, however,
that all obligations and rights arising under Sections 5 through 9 of the
Employment Agreement, which are incorporated by reference herein, shall not be
superseded, shall be unaffected hereby, and shall remain in full force and
effect. The Executive expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him in executing this
Release.

11. No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

12. No Admission of Liability. The Executive understands and acknowledges that
this Release constitutes a compromise and settlement of any and all actual or
potential disputed claims by the Executive. No action taken by the Company Group
hereto, either previously or in connection with this Release, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company Group of
any fault or liability whatsoever to the Executive or any third party.

13. Reimbursement. If the Executive or his heirs, executors, administrators,
successors or assigns (a) is in breach of or breaches Paragraphs 1, 6 or 9(a) of
this Release, or (b) attempts to challenge the enforceability of this Release,
or (c) files a charge of discrimination, a lawsuit of any kind or nature against
one or more of the Released Parties, or a claim of any kind or nature against
one or more of the Released Parties, the Executive or his heirs, executors,
administrators, successors or assigns shall be obligated to tender back to the
Company, as a contractual remedy hereunder, all payments made to him or them
under this Release, or any amount of actual damages proven by the Company, if
greater. Further, the Executive shall indemnify and hold harmless the Released
Parties from and against all liability, costs and expenses, including attorneys’
fees, arising out of said breach, challenge or action by the

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

Executive, his heirs, executors, administrators, successors or assigns. The
Company and the Executive acknowledge that the remedy set forth hereunder is not
to be considered a form of liquidated damages and the tender back shall not be
the exclusive remedy hereunder.

14. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings involving
the Company Group, the Executive agrees to make himself available, upon
reasonable notice from the Company Group and without the necessity of subpoena,
to provide information or documents, provide declarations or statements to the
Company Group, meet with attorneys or other representatives of the Company
Group, prepare for and give depositions or testimony, and/or otherwise cooperate
in the investigation, defense or prosecution of any or all such matters. The
Company agrees to reimburse the Executive for any travel related expenses
incurred by the Executive in compliance with this Paragraph 12.

15. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

16. Governing Law. THIS RELEASE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF
PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS RELEASE, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

17. Enforcement

a. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Release, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in San Juan, Puerto Rico (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrator. The decision and award made by
the arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on the parties for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. The Company will bear
the

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

totality of the arbitrator’s and administrative fees and costs. Each party shall
bear its or his litigation costs and expenses. Upon the request of any of the
parties, at any time prior to the beginning of the arbitration hearing the
parties may attempt in good faith to settle the dispute by mediation
administered by the American Arbitration Association. The Company will bear the
totality of the mediator’s and administrative fees and costs.

b. Waiver of Jury Trial. THE COMPANY AND THE EXECUTIVE EACH HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS RELEASE.

18. Execution of Release. This Release may be executed in counterparts, each of
which shall be considered an original, but which when taken together, shall
constitute one Release. The Release, to the extent signed and delivered by means
of a facsimile machine or by PDF File (portable document format file), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
originally signed version delivered in person. At the request of either party
hereto, the other party shall re-execute original forms hereof and deliver them
to all other parties.

PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Executive and the Company have voluntarily signed this
Separation Agreement and General Release consisting of ten (10) pages effective
as of the date first written above.

 

EVERTEC GROUP, LLC By:

/s/ Frank G. D’Angelo

Name: Frank G. D’Angelo Title: Chairman of the Board PETER HARRINGTON

Signature:

/s/ Peter Harrington

The Executive and the Company reaffirm the terms and conditions of this
Separation Agreement and General Release effective the 24th day of December,
2014.

 

EVERTEC GROUP, LLC By:

/s/ Frank G. D’Angelo

Name: Frank G. D’Angelo Title: Chairman of the Board PETER HARRINGTON

Signature:

/s/ Peter Harrington

 

10